Title: To Thomas Jefferson from William Frederick Ast, 8 May 1801
From: Ast, William Frederick
To: Jefferson, Thomas


               
                  Sir
                  Richmond 8. May 1801.
               
               Looking over the Records I find that Your premium of $89.80. is not paid yet.
               When I had the honour to wait on You, You mentioned that You thought that it was unjust to demand Interest of the delinquents—I represented the Case generally at the General Meeting—the reply was that it was the fault of the delinquents and not of the Society and that therefore under the Law they ought to pay it—I mentioned further that many had been displeased with the Alterations made in the Original Constitution which I proposed which kept them from Insuring—the answer was that each Subscriber ought to have been present or represented to oppose any alterations which they did not like and that the Majority had made them it could not be help’d—it was therefore decided that all deliquents should pay the Interest agreable to the Constituent Act—All the delinquents (of which there are a good many) who have paid their premiums have also paid the Interest—.
               At first Sight it would appear that there was an injustice in it but on Considering that it was at the option of the Subscriber to pay immediately and be insured and as the Intent is that the Interest is to defray the Losses and Expense (which it no doubt will when the Insurance becomes more general) and that the Money paid in is only to pay the unfortunate sufferers by fire I think it doth not appear quite so hard as at first view.
               The Insurance increases now daily—last Saturday we got in declarations for 28 Buildings and all from the Country. yesterday we got for 12000 Dollars more—
               Je vous félicite, je félicite les Etats Unis, je félicite le genre humain de l’heureux retour—instruise l’homme des ses droits naturel & il ne sera jamais Escla Amen.
               Salut & respêt
               
                  
                     W. F. Ast
                  
               
            